EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. (SECTION -OXLEY ACT OF 2002) Pursuant to Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Pet DRx Corporation (the “Company”), does hereby certify, to the best of his knowledge and belief that: (1) The Annual Report on Form 10-K for the year ended December31, 2007 (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 4, 2008 /s/ Steven T. Johnson Steven T. Johnson President and Chief Operating Officer (Principal Executive Officer) The foregoing certification is being furnished to the Securities and Exchange Commission as an exhibit to the Form 10-K and shall not be considered filed as part of the Form 10-K.
